DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 04/01/2021 and 01/06/2022. An initialed copy is attached to this Office Action.

Claim Objections
Claim 7 objected to because of the following informalities:  punctuation is missing after “an image shaking control unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 – 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim from which it depends, claim 1, does not disclose a housing.

Claim 12 is rejected as being dependent on claim 6.

Claim 13 recites the limitation "the first protruding region…second protruding region" in lines 2 – 4.  There is insufficient antecedent basis for this limitation in the claim. The claim from which it depends, claim 7, does not disclose a first or second protruding region.

Claim 14 is rejected as being dependent upon claim 13.

Claim 15 is indefinite because the metes and bounds of the claim cannot be readily determined. For instance, in the limitation “the protrusion includes a first protrusion protruding…and a second protrusion protruding…” it is unclear what applicant is trying to claim. Claim 9, from which claim 15 depends, has the limitation “wherein the protrusion includes a first protrusion and a second protrusion…” and claim 15 goes on the discuss “the protrusion” being a first and second protrusion. To which protrusion is claim 15 referring? For purposes of art rejection, broadest reasonable interpretation will be exercised.

Claim 16 is rejected as being dependent on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 13 – 14 and 17 – 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patscheider et al. (US 2018/0136372).
Regarding claim 7, Patscheider discloses a camera actuator, comprising: a housing (400/101) (¶170: cover element 101 and the return structure 400 provide a housing of the lens 1); an image shaking control unit (¶65: required tilt to stabilize an image increases with increasing temperatures as the refractive index decreases for increasing temperature. Therefore, the spring attached to the actuator is preferably softer at higher temperatures to in-situ compensate for temperature effects during stabilization) a shaper unit (200) disposed on the housing and including a first driving part (magnet 42) (abstract); and a second driving part (coil 41) disposed on the housing (¶170: 401 (the return structure 400 thus comprises an L-shaped profile or cross section) and encompasses the magnet 42, the lens shaper 200, the ring member 50, said volume V, the membrane 20, as well as the coil 41), wherein the shaper unit includes a shaper body (fig. 2); a protrusion extending laterally from the shaper body and coupled to the first driving part (fig. 2); and a lens unit (2/20) disposed on the shaper body (abstract).

Regarding claim 13, Patscheider discloses all of the aforementioned limitations of claim 7. Patscheider also teaches wherein the housing includes a housing body in which the lens unit is disposed, a first housing side part disposed in a direction in which the first protruding region protrudes, and a second housing side part disposed in a direction in which the second protruding region protrudes (fig. 2: housing 401/40 is L shaped).

Regarding claim 14, Patscheider discloses all of the aforementioned limitations of claim 13. Patscheider also teaches wherein each of the first housing side part and the second housing side part includes a driving part hole in which the second driving part is disposed (fig. 2: coil 41 is inside housing (the hole of the housing)).

Regarding claim 17, Patscheider disclose all of the aforementioned limitations of claim 7. Patscheider also teaches wherein the shaper body of the shaper unit includes a first side surface and a second side surface corresponding to the first side surface, a first protruding region protruding from the first side surface of the shaper body, and a second protruding region protruding from the second side surface of the shaper body (Fig. 32; ¶245-247: multiple protrusions from the body of shaper 200).

Regarding claim 18, Patscheider disclose all of the aforementioned limitations of claim 17. Patscheider also teaches wherein the first protruding region includes a first protrusion protruding from one surface of the first side and a second protrusion protruding from an other surface of the first side surface and spaced apart from the first protrusion (Fig. 32; ¶245-247: multiple protrusions from the body of shaper 200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 – 9, 15 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patscheider et al. (US 20180136372) in view of Yoon et al. (US 2018/0109660).
Regarding claim 8, Patscheider discloses all of the aforementioned limitations of claim 7. Patscheider also teaches wherein the lens unit includes a variable prism or a liquid lens (abstract; fig. 2), wherein the first driving part includes a magnet coupled to the protrusion (abstract; fig. 2; ¶170: 401 (the return structure 400 thus comprises an L-shaped profile or cross section) and encompasses the magnet 42, the lens shaper 200, the ring member 50, said volume V, the membrane 20, as well as the coil 41), wherein the second driving part includes a coil coupled to the shaper body (abstract; ¶170: 401 (the return structure 400 thus comprises an L-shaped profile or cross section) and encompasses the magnet 42, the lens shaper 200, the ring member 50, said volume V, the membrane 20, as well as the coil 41). Patscheider fails to explicitly disclose a prism unit disposed on the image shaking control unit.
	In the same field of endeavor, Yoon teaches the reflecting member 110 is provided as a mirror or a prism reflecting light (¶58) and is disposed on the OIS unit (fig.3, 5; ¶61-62). In light of the teaching of Yoon, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Yoon’s teaching in Patscheider’s system because an artisan of ordinarily skill would recognize that this would result in an OIS process that reduces power consumption.

Regarding claim 9, Patscheider in view of Yoon et al. disclose all of the aforementioned limitations of claim 8. Patscheider also teaches wherein the protrusion includes a first protrusion and a second protrusion respectively extending to one side of the shaper body, and wherein a first support part, which is an end of the first protrusion, and a second support part, which is an end of the second protrusion, are connected to each other or are spaced apart from each other (Fig. 32; ¶245-247: multiple protrusions from the body of shaper 200).

Regarding claim 15, Patscheider in view of Yoon et al. discloses all of the aforementioned limitations of claim 9. Patscheider also teaches (as can best be understood based on the 112 rejection) wherein the protrusion includes a first protrusion protruding from one surface of the first side and a second protrusion protruding from the other surface of the first side surface and spaced apart from the first protrusion, and wherein the housing includes a jig hole formed to overlap the first to second protrusions in a vertical direction (Fig. 32; ¶245-247: multiple protrusions from the body of shaper 200).

Regarding claim 16, Patscheider in view of Yoon et al. discloses all of the aforementioned limitations of claim 15. Patscheider also teaches (as can best be understood based on the 112 rejection) wherein the housing includes an opening formed between the jig holes (Fig. 2: housing 400 has opening).

Regarding claim 20, Patscheider discloses all of the aforementioned limitations of claim 7. Patscheider fails to explicitly disclose a lens assembly; an image sensor unit disposed on one side of the lens assembly; and a camera actuator of claim 7 disposed on an other side of the lens assembly.
	In the same field of endeavor, Yoon teaches a camera module 400 according to an example includes a reflecting module 100, a lens module 200, and an image sensor module 300, in that order (fig. 3; ¶53). In light of the teaching of Yoon, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Yoon’s teaching in Patscheider’s system because an artisan of ordinarily skill would recognize that this would result in an OIS process that reduces power consumption.

Allowable Subject Matter
Claims 1 – 5 and 10 – 11 are allowed.
Claims 6 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698